DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 03/08/2021.
Claims 1-7, and 9-28 are pending and are rejected.
Claims 1-7, 9-15, 18-19, 22-25, and 27-28 have been amended.
Claim 8 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Arguments
Applicant's argument, with respective to the Claim Objections of claim 22 has been fully considered and is persuasive.  The Objection has been withdrawn.

Applicant’s arguments with respect to claims 1, 14, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Munshi still teaches the amendment “manifest data comprises configuration information indicative of firmware configurations of individual devices of the multiple devices” as a logical compute device configured to include multiple types and/or different versions of physical compute devices (see col. 5, lines 42-45) because different versions of physical compute devices, such as CPUs and GPUs comprise different firmware information.  Col. 4, lines 65-66 to col. 7, lines 1-2 teaches that the compute platform layer 111 may determine a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and/or GPUs 115 for the processing task.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-14, 17, 23-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2) in view of Chou (US 20160356639 A1).
As to claim 1, Munshi teaches 
an apparatus (fig. 3, col. 7, lines 12-13, hosting systems 101 includes the host CPU 301), comprising: 
a compute engine (fig. 3, col. 16-17, and lines 16-17, a Compute Platform Layer 111, which included plurality of the attached physical compute devices 1-N) to:
generate manifest data indicative of one or more characteristics of multiple devices coupled to a circuit board (fig. 3, col. 7, lines 7-9, the Host CPU includes a plurality of physical compute devices configured as a logical compute device via a compute device identifier; col. 7, line 39-42 , process 400 builds (generate) a compute device data structure, such as processing resource of CPUs, (manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities, wherein, col. 8, lines 4-6, teaches that a compute capability requirement identifies a list of required capabilities for requesting processing resources, e.g., resource of the CPUs (characteristics of the sled), to perform a task for the application), wherein the manifest data comprises configuration information indicative of firmware configurations of individual devices of the multiple devices (col. 5, lines 42-45, a plurality of executables based on a single source program may be loaded according to a logical compute device configured to include multiple types and/or different versions of physical compute devices (firmware configurations));
associate an identifier with the manifest data, wherein the identifier identifies the apparatus from among a plurality of apparatuses (col. 8, lines 33-34, an application chooses which processing resources (associate) to employ for performing a task according to the compute device identifiers, which compute device data structure has built; col. 7, line 39-42, col. 8, lines 28-30, process 400 generates a compute device identifier for each set of physical compute devices, which attached to the Hosting system of plurality Hosting Systems to form a different identifier for each Hosting System based on the identified of the compute device, wherein each Hosting Systems include a Host CPU); 

wherein the configuration information indicative of firmware configurations of individual devices of the multiple devices is to indicate one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version;
send the manifest data and the associated identifier to an orchestrator server.
Chou teaches
wherein the configuration information indicative of firmware configurations of individual devices of the multiple devices is to indicate one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version ([0019], fig. 1, each BMC 130A, 130B, . . . 130C can gather weight information regarding a corresponding server 150A, 150B, . . . 150C, and send the weight information to the RMC 120. The BMC 130A, 130B, 130C can determine component types, e.g. make/model, serial number, etc.) of hardware components (devices) in the corresponding server 150A, 150B, . . . 150C of the BMC 130A, 130B, . . . 130C for processors, memory, storage devices, power supply units (PSU), fans, boards, server chassis, where [0020] teaches that the component type for storage devices can be differentiated based on whether each storage device in the corresponding server 150A, 150B, . . . 150C is a solid state drive (SSD) or a hard disk drive (HDD), tray size (e.g., 2.5'', 3.5'', etc.), or manufacturer model (SSD version);  [0054] The BIOS 710 can store firmware executed when the computer system is first powered on along with a set of configurations specified for the BIOS 710);
send the manifest data and the associated identifier to an orchestrator server (fig. 1, [0025] send the loaded rack weight over a network 160 to the administrator device 190, wherein [0047] teaches that the weight information can include identification for component types of the storage devices 660A, 660B, 660C and a quantity of each of the identified component types (associated identifier)).
, the transmission of performance data from plurality of resource devices to the administrator device, as taught by Chou.   One would be motivated to do so for automatically determining a weight of a server rack.

As to claim 6, Munshi and Chou teach the apparatus of claim 1, wherein Munshi further teaches 
the manifest data includes at least one hardware manifest, firmware manifest, configuration manifest, or health manifest (col. 7, line 39-45, compute device data structure representing a plurality of physical compute devices, such as CPU or GPU (hardware manifest) associated with one or more corresponding capabilities).

As to claim 7, Munshi and Chou teach the apparatus of claim 6, wherein Munshi further teaches 
the hardware manifest specifies at least one of a processor count, a processor model, dual in-line memory module (DIMM) types, population locations, capacity, or I/O devices (col. 4, lines 27-30, a capability requirement list may be applicable across different sets of processors including, for example, GPUs and multi-core CPUs from different vendors and of different versions (processor model)).

As to claim 12, Munshi and Chou teach the apparatus of claim 1, wherein Chou further teaches
to send the manifest data and the associated identifier comprises to send the manifest data and the associated identifier in response to a request from the orchestrator server for the manifest data (fig. 1, [0025] send the loaded rack weight over a network 160 to the administrator device 190, wherein [0047] teaches that the weight information can include identification for component types of the storage devices 660A, 660B, 660C and a quantity of each of the identified component types (associated identifier)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of performance data from plurality of resource devices to the administrator device, as taught by Chou.   One would be motivated to do so for automatically determining a weight of a server rack.

As to claim 13, Munshi and Chou teach the apparatus of claim 1, wherein Munshi further teaches
the node comprises at least the apparatus (fig. 1, col. 7, lines 12-13, system 100 includes one or more Hosting Systems (node), which includes the host CPU 301 (sled)), wherein the node is composed based, in part, on the manifest data (col. 8, lines 9-14, process 400 selects a set of physical compute devices from attached physical compute devices to form a host processor system based on a matching between the compute capability requirement against the compute capabilities stored in the capability data structure (composed based, in part, on the manifest data)) and wherein the compute engine is further to generate the manifest data for the composed node (col. 7, line 39-42, process 400 builds a compute device data structure (generate the manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities).

As to claim 14, Munshi teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that (col. 16, lines 40-45, computer program may be stored in a computer readable storage medium for storing electronic instructions), in response to being executed (col. 15, lines 2, execute the instructions to perform operations), cause one or more devices to:
generate manifest data indicative of one or more characteristics of multiple devices of a system (fig. 3, col. 7, lines 7-9, the Host CPU includes a plurality of physical compute devices configured as a logical compute device via a compute device identifier; col. 7, line 39-42 , process 400 builds (generate) a compute device data structure, such as processing resource of CPUs, (manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities, wherein, col. 8, lines 4-6, teaches that a compute capability requirement identifies a list of required capabilities for requesting processing resources, e.g., resource of the CPUs (characteristics of the sled), to perform a task for the application), wherein the manifest data comprises configuration information indicative of firmware utilized by individual devices of the multiple devices (col. 5, lines 42-45, a plurality of executables based on a single source program may be loaded according to a logical compute device configured to include multiple types and/or different versions of physical compute devices (firmware configurations));
associate an identifier with the manifest data, wherein the identifier identifies the system from among a he plurality of systems (col. 8, lines 33-34, an application chooses which processing resources (associate) to employ for performing a task according to the compute device identifiers, which compute device data structure has built; col. 7, line 39-42, col. 8, lines 28-30, process 400 generates a compute device identifier for each set of physical compute devices, which attached to the Hosting system of plurality Hosting Systems to form a different identifier for each Hosting System based on the identified of the compute device); and
Munshi does not explicitly teach 
specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version;
send the manifest data and the associated identifier to an orchestrator server.
Chou teaches
specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version ([0019], fig. 1, each BMC 130A, 130B, . . . 130C can gather weight information regarding a corresponding server 150A, 150B, . . . 150C, and send the weight information to the RMC 120. The BMC 130A, 130B, 130C can determine component types, e.g. make/model, serial number, etc.) of hardware components (devices) in the corresponding server 150A, 150B, . . . 150C of the BMC 130A, 130B, . . . 130C for processors, memory, storage devices, power supply units (PSU), fans, boards, server chassis, where [0020] teaches that the component type for storage devices can be differentiated based on whether each storage device in the corresponding server 150A, 150B, . . . 150C is a solid state drive (SSD) or a hard disk drive (HDD), tray size (e.g., 2.5'', 3.5'', etc.), or manufacturer model (SSD version);  [0054] The BIOS 710 can store firmware executed when the computer system is first powered on along with a set of configurations specified for the BIOS 710);
send the manifest data and the associated identifier to an orchestrator server (fig. 1, [0025] send the loaded rack weight over a network 160 to the administrator device 190, wherein [0047] teaches that the weight information can include identification for component types of the storage devices 660A, 660B, 660C and a quantity of each of the identified component types (associated identifier)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of performance data from plurality of resource devices to the administrator device, as taught by Chou.   One would be motivated to do so for automatically determining a weight of a server rack.

As to claim 17, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 14, wherein Munshi further teaches 
the manifest data includes at least one hardware manifest, a firmware manifest, configuration manifest, or health manifest (col. 7, line 39-45, compute device data structure representing a plurality of physical compute devices, such as CPU or GPU (hardware manifest) associated with one or more corresponding capabilities).

As to claim 23, Munshi teaches a system comprising:
one or more processor (col. 2, line 66 CUP or GPU);
a memory to store a plurality of instructions, which, when executed by the one or more processor (col. 1, lines 61-62, a memory coupled to at least one of the host processor and the GPUs), causes the at least one circuitry to:
generate manifest data indicative of one or more characteristics of multiple devices in the system (fig. 3, col. 7, lines 7-9, the Host CPU includes a plurality of physical compute devices configured as a logical compute device via a compute device identifier; col. 7, line 39-42 , process 400 builds (generate) a compute device data structure, such as processing resource of CPUs, (manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities, wherein, col. 8, lines 4-6, teaches that a compute capability requirement identifies a list of required capabilities for requesting processing resources, e.g., resource of the CPUs (characteristics of the sled), to perform a task for the application), wherein the manifest data comprises configuration information indicative of firmware applied by individual devices of the multiple devices (col. 5, lines 42-45, a plurality of executables based on a single source program may be loaded according to a logical compute device configured to include multiple types and/or different versions of physical compute devices (firmware configurations));
associate an identifier with the manifest data, wherein the identifier identifies the system from among a plurality of system (col. 8, lines 33-34, an application chooses which processing resources (associate) to employ for performing a task according to the compute device identifiers, which compute device data structure has built; col. 7, line 39-42, col. 8, lines 28-30, process 400 generates a compute device identifier for each set of physical compute devices, which attached to the Hosting system of plurality Hosting Systems to form a different identifier for each Hosting System based on the identified of the compute device, wherein each Hosting Systems include a Host CPU); 
Munshi does not explicitly teach
wherein the configuration information indicative of firmware applied by individual devices of the multiple devices specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version;
send the manifest data and the associated identifier to an orchestrator server.
Chou teaches
wherein the configuration information indicative of firmware applied by individual devices of the multiple devices specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version ([0019], fig. 1, each BMC 130A, 130B, . . . 130C can gather weight information regarding a corresponding server 150A, 150B, . . . 150C, and send the weight information to the RMC 120. The BMC 130A, 130B, 130C can determine component types, e.g. make/model, serial number, etc.) of hardware components (devices) in the corresponding server 150A, 150B, . . . 150C of the BMC 130A, 130B, . . . 130C for processors, memory, storage devices, power supply units (PSU), fans, boards, server chassis, where [0020] teaches that the component type for storage devices can be differentiated based on whether each storage device in the corresponding server 150A, 150B, . . . 150C is a solid state drive (SSD) or a hard disk drive (HDD), tray size (e.g., 2.5'', 3.5'', etc.), or manufacturer model (SSD version);  [0054] The BIOS 710 can store firmware executed when the computer system is first powered on along with a set of configurations specified for the BIOS 710);
send the manifest data and the associated identifier to an orchestrator server (fig. 1, [0025] send the loaded rack weight over a network 160 to the administrator device 190, wherein [0047] teaches that the weight information can include identification for component types of the storage devices 660A, 660B, 660C and a quantity of each of the identified component types (associated identifier)).

As to claim 24, Munshi teaches method comprising:
generating, by circuitry, manifest data indicative of one or more characteristics of multiple devices coupled to a system), wherein the manifest data comprises configuration information indicative of firmware applied by individual devices of the multiple devices and wherein the system is one of a plurality of system (fig. 3, col. 7, lines 7-9, the Host CPU includes a plurality of physical compute devices configured as a logical compute device via a compute device identifier; col. 7, line 39-42 , process 400 builds (generate) a compute device data structure, such as processing resource of CPUs, (manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities, wherein, col. 8, lines 4-6, teaches that a compute capability requirement identifies a list of required capabilities for requesting processing resources, e.g., resource of the CPUs (characteristics of the sled), to perform a task for the application; col. 5, lines 42-45, a plurality of executables based on a single source program may be loaded according to a logical compute device configured to include multiple types and/or different versions of physical compute devices (firmware configurations));
associate, by the circuitry, an identifier with the manifest data, wherein the identifier identifies the system from among a plurality of systems (col. 8, lines 33-34, an application chooses which processing resources (associate) to employ for performing a task according to the compute device identifiers, which compute device data structure has built; col. 7, line 39-42, col. 8, lines 28-30, process 400 generates a compute device identifier for each set of physical compute devices, which attached to the Hosting system of plurality Hosting Systems to form a different identifier for each Hosting System based on the identified of the compute device, wherein each Hosting Systems include a Host CPU); 
Munshi does not explicitly teach
wherein the configuration information indicative of firmware applied of individual devices of the multiple devices is specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version;
send, by the circuitry, the manifest data and the associated identifier to an orchestrator server.
Chou teaches
wherein the configuration information indicative of firmware applied of individual devices of the multiple devices is specifies one or more of: a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, and/or solid state drive (SSD) version ([0019], fig. 1, each BMC 130A, 130B, . . . 130C can gather weight information regarding a corresponding server 150A, 150B, . . . 150C, and send the weight information to the RMC 120. The BMC 130A, 130B, 130C can determine component types, e.g. make/model, serial number, etc.) of hardware components (devices) in the corresponding server 150A, 150B, . . . 150C of the BMC 130A, 130B, . . . 130C for processors, memory, storage devices, power supply units (PSU), fans, boards, server chassis, where [0020] teaches that the component type for storage devices can be differentiated based on whether each storage device in the corresponding server 150A, 150B, . . . 150C is a solid state drive (SSD) or a hard disk drive (HDD), tray size (e.g., 2.5'', 3.5'', etc.), or manufacturer model (SSD version);  [0054] The BIOS 710 can store firmware executed when the computer system is first powered on along with a set of configurations specified for the BIOS 710);
send, by the circuitry, the manifest data and the associated identifier to an orchestrator server (fig. 1, [0025] send the loaded rack weight over a network 160 to the administrator device 190, wherein [0047] teaches that the weight information can include identification for component types of the storage devices 660A, 660B, 660C and a quantity of each of the identified component types (associated identifier)).

As to claim 26, Munshi and Chou teach the method of claim 24, wherein Munshi further teaches 
sending the manifest data and the associated identifier comprises sending the manifest data and the associated identifier in response to a request from the orchestrator server for the manifest data ([0024] the infrastructure management platform (orchestrator server) requests performance data from the infrastructure platform; [0025] In response to a request, the infrastructure management platform can receive one or more data streams for a metric (e.g., CPU information, hard drive information) for a particular resource; [0032] resources include resource identifiers (associated identifier)).

As to claim 27, Munshi and Chou teach the method of claim 24, wherein Munshi further teaches 
a node comprises at least the system (fig. 1, col. 7, lines 12-13, system 100 includes one or more Hosting Systems (node), which includes the host CPU 301 (sled)), wherein the node is composed based, in part, on the manifest data (col. 8, lines 9-14, process 400 selects a set of physical compute devices from attached physical compute devices to form a Host processor system based on a matching between the compute capability requirement against the compute capabilities stored in the capability data structure) and wherein the compute engine is further to generate the manifest data for the composed node (col. 7, line 39-42, process 400 builds a compute device data structure (generate the manifest data), which representing a plurality of physical compute devices associated with one or more corresponding capabilities).

Claims 2-5, 15-16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2) in view of Chou (US 20160356639 A1) and further in view of Chatterjee (US 9378461 B1).
As to claim 2, Munshi and Chou teach the apparatus of claim 1, wherein Munshi further teaches the compute engine is further to:
detect a change in at least one or more characteristics of the at least one device among the multiple devices (col. 7, lines59-60, a system application of the data processing system discovers a newly attached (detect a change) physical processing device during run time); 
update the manifest data based on the detected change, wherein the update specifies the detected change in the one or more characteristics of the at least one device (col. 7, line 61-64, the system application retrieves the capabilities of the newly discovered physical compute device to update the data structure (update the manifest data) representing the attached physical compute devices and their corresponding capabilities (one or more characteristics of the sled)); 
Munshi does not explicitly teach
send the update of the manifest data to the orchestrator server.
Chatterjee teaches
send the update of the manifest data to the orchestrator server (col. 5, lines 16-19, fig. 1, agents 114a to 114n sends updated attribute data (manifest data) to collection logic 122 of the configuration Management services 120 (orchestrator server) in response to detecting that configuration information has changed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of updated attribute data to a Management service to a Management services, as taught by Chatterjee.   One would be motivated to do so for 

As to claim 3, Munshi, Chou, and Chatterjee teach the apparatus of claim 2, wherein Munshi further teaches to update the manifest data comprises to: 
determine which of the manifest data to update based on the change (col. 7, lines 54-56, update the data structure in response to attaching a new physical compute device to a data processing system.  
Examiner note: The passage cited above indicates that a determination of which data structure need to be updated.  In this case, only the data structure for the attached new device is updated, the other data structure for other devices are not updated); 
Munshi does not explicitly teach
modify the manifest data based on the change.
Chatterjee teaches
modify the manifest data based on the change (col. 15, line 67- col. 15, lines 1-6, when a new member target is added/removed (change) to/from a composite target then the member's configuration attributes are compared with the corresponding reference target, as per the member template within the composite template of the consistency rule and rule/composite target compliance score, and difference result is recomputed and regenerated (modify) for the affected targets).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the modifying of attribute data when a new member target is added to the system, as taught by Chatterjee.   One would be motivated to do so for maintaining and 

As to claim 4, Munshi, Chou, and Chatterjee teach the apparatus of claim 2, wherein Munshi further teaches 
the change is at least one of an addition of a first resource or a removal of a second resource (col. 7, lines 55-56, attaching a new physical compute device (addition of a first resource) to a data processing system).

As to claim 5, Munshi, Chou, and Chatterjee teach the apparatus of claim 2, Munshi does not explicitly teach
wherein the update sent to the orchestrator server comprises an indication of the change to the manifest data.
Chatterjee teaches
wherein the update sent to the orchestrator server comprises an indication of the change to the manifest data (col. 5, lines 30-35, fig. 1, when there is a change, such as a new device is attached, the rule is changed.  Rule evaluation logic 126 includes logic for evaluating drift and/or consistency rules.  The rule evaluation results and notification data (indication of the change) are sent over a network, displayed to a user via control console of the Configuration Management Service (orchestrator server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of a notification based on the change to a Management service, as taught by Chatterjee.   One would be motivated to do so for maintaining and evaluating rules to detect drift or inconsistencies within a complex system based on the comparison between the first and the second configurations.

As to claim 15, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 14, wherein Munshi further teaches the plurality of instructions, when executed, further cause the one or more devices to:
detect a change in at least one or more of the characteristics of the system (col. 7, lines59-60, a system application of the data processing system discovers a newly attached physical processing device (detect a change) during run time); 
update the manifest data based on the detected change, wherein the update specifies the detected change in the one or more characteristics of the system (col. 7, line 61-64, the system application retrieves the capabilities of the newly discovered physical compute device to update the data structure (update the manifest data) representing the attached physical compute devices and their corresponding capabilities (one or more characteristics of the sled)); 
Munshi does not explicitly teach
send the update of the manifest data to the orchestrator server.
Chatterjee teaches
send the update of the manifest data to the orchestrator server (col. 5, lines 16-19, fig. 1, agents 114a to 114n sends updated attribute data (manifest data) to collection logic 122 of the configuration Management services 120 (orchestrator server) in response to detecting that configuration information has changed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of updated attribute data to a Management service to a Management services, as taught by Chatterjee.   One would be motivated to do so for maintaining and evaluating rules to detect drift or inconsistencies within a complex system based on the comparison between the first and the second configurations.

As to claim 16, Munshi, Chou, and Chatterjee teach the one of more non-transitory machine-readable storage media of claim 15, Munshi does not explicitly teach 
the update sent to the orchestrator server is an indication of the change to the manifest data.
Chatterjee teaches
the update sent to the orchestrator server is an indication of the change to the manifest data (col. 5, lines 30-35, fig. 1, when there is a change, such as a new device is attached, the rule is changed.  Rule evaluation logic 126 includes logic for evaluating drift and/or consistency rules.  The rule evaluation results and notification data are sent over a network, displayed to a user via control console 128 of the Configuration Management Service (orchestrator server).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of a notification based on the change to a Management service, as taught by Chatterjee.   One would be motivated to do so for maintaining and evaluating rules to detect drift or inconsistencies within a complex system based on the comparison between the first and the second configurations.

As to claim 25, Munshi and Chou teach the method of claim 24, Munshi further teaches the method, further comprising:
detecting, by the circuitry, a change in at least one of hardware resources, firmware resources, or the configuration of the system (col. 7, lines59-60, a system application of the data processing system discovers a newly attached physical (detect a change in at least one of the hardware resources) processing device during run time);
generating, by the circuitry, an update of the manifest data based on the detected change, wherein the update specifies the detected change in the at least one of the hardware resources, firmware resources, or the configuration of the system (col. 7, line 61-64, the system application retrieves the capabilities of the newly discovered physical compute device to update the data structure (update the manifest data) representing the attached physical compute devices and their corresponding capabilities (detected change in the at least one of the hardware resources)); 
Munshi does not explicitly teach
sending, by the circuitry, the update of the manifest data to the orchestrator server.
Chatterjee teaches
sending, by the circuitry, the update of the manifest data to the orchestrator server (col. 5, lines 16-19, fig. 1, agents 114a to 114n sends updated attribute data (manifest data) to collection logic 122 of the configuration Management services 120 (orchestrator server) in response to detecting that configuration information has changed).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of updated attribute data to a Management service to a Management services, as taught by Chatterjee.   One would be motivated to do so for maintaining and evaluating rules to detect drift or inconsistencies within a complex system based on the comparison between the first and the second configurations.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2), in view of Chou (US 20160356639 A1), and further in view of Bandakka (US 20130125107 A1).
As to claim 9, Munshi and Chou teach the apparatus of claim 7, Munshi does not explicitly teach
 wherein the configuration manifest comprises at least one of an indication of whether an ability to operate a processor core as multiple virtual cores is enabled, a DIMM speed setting, a CPU core frequency, or a boot device order.

wherein the configuration manifest comprises at least one of an indication of whether an ability to operate a processor core as multiple virtual cores is enabled, a DIMM speed setting, a CPU core frequency, or a boot device order ([0102] the client device is booted and the removable storage device is selected as the first boot device in the BIOS boot order).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, a firmware configuration data to configure different storage devices with a boot order, as taught by Bandakka.   One would be motivated to do so to robust methods for performing firmware updates having recovery logic.

As to claim 18, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 17, wherein Munshi further teaches 
the hardware manifest specifies at least one of a processor count, a processor model, dual in-line memory module (DIMM) types, population locations, capacity, or I/O devices (col. 4, lines 27-30, a capability requirement list may be applicable across different sets of processors including, for example, GPUs and multi-core CPUs from different vendors and of different versions (processor model)), 
Munshi does not explicitly teach
wherein the firmware manifest specifies at least one of a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, or solid state drive (SSD) version, and wherein the configuration manifest of the system comprises at least one of an indication of whether an ability to operate a processor core as multiple virtual cores is enabled, a DIMM speed setting, a CPU core frequency, or a boot device order.
Bandakka teaches
wherein the firmware manifest specifies at least one of a BIOS version, baseboard management controller (BMC) version, DIMM firmware version, or solid state drive (SSD) ([0061] the checking may additionally or alternatively involve determining whether any firmware update records are available for client devices of the same type as the client device having checked-in, for client devices running a firmware, e.g., BIOS, of the same type or version as the client device having checked-in).
wherein the configuration manifest of the system comprises at least one of an indication of whether an ability to operate a processor core as multiple virtual cores is enabled, a DIMM speed setting, a CPU core frequency, or a boot device order ([0102] the client device is booted and the removable storage device is selected as the first boot device in the BIOS boot order).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, a firmware information, wherein the firmware information includes a BIOS version, as taught by Bandakka.   One would be motivated to do so to robust methods for performing firmware updates having recovery logic for efficiently and reliably update firmware on large numbers of thin client devices.

Claims 10, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2) in view of Chou (US 20160356639 A1) and further in view of Naota (US 20170286087 A1).
As to claim 10, Munshi and Chou teach the apparatus of claim 7, wherein Munshi further teaches to generate the manifest data indicative of the one or more characteristics of multiple devices coupled to a circuit board comprises to:
determine present hardware resources (col. 4, lines 22-25, the runtime platform determines a plurality of currently available CPUs and GPU with capabilities matching the received hint.  These CPUs and GPUs are attached to the Host CPU).
determine a configuration of the multiple devices (col. 4, lines 66-67 to col. 5, lines 1-2, the compute platform layer 111 determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and/or GPUs 115  for the processing task);
determine a health of the hardware resources (col. 10, lines 46-50, an execution status of a physical compute device may include the number of threads running, the local memory usage level and the processor usage level, e.g. peak number of operations per unit time (hardware resource of the sled). The selection may be based on predetermined usage levels); 
create the hardware manifest based on the present hardware resources (col. 7, lines 39-45, process 400 builds (generate) a data structure (hardware manifest) representing compute capabilities of a physical compute device, such as CPU or GPU (hardware resources present of the sled), the configuration manifest based on the determined configuration of the multiple devices (col. 4, lines 66-67 to col. 1, lines 1-5, the compute platform layer 111 determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and GPUs 115.  The logical compute device is built based on the configuration, which includes the CPUs 117 and the GPUs 115), and the health manifest based on the health of the hardware resources (col. 12, lines 45-46 and 52-56, process 700 sends a status request to a physical compute device to receive an execution status report.  The status satisfying a predetermined criteria, such as below a predetermined processor usage level and/or memory usage level (health of the hardware resources)),
Munshi does not explicitly teach
determine firmware resources; and
create the firmware manifest based on the present firmware resources.
Naota teaches
determine firmware resources ([0055] identify (determine) the registered device information includes the firmware and the custom setting information for the registered device);
create the firmware manifest based on the firmware resources present of the sled ([0168], The information applying unit applies information including firmware and setting information (firmware resources) to the electronic device.  Examiner note: Applying firmware/setting information to the electronic device, corresponds to create the firmware manifest).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, an identifying of the current firmware of the electronic device, as taught by Naota.   One would be motivated to do so to identify the registered device that can instruct the setting execution director to designate any of the candidates corresponding to the user.

As to claim 19, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 17, wherein Munshi further teaches to generate the manifest data indicative of the one or more characteristics of the system comprises to:
determine hardware resources present in the system (col. 4, lines 22-25, the runtime platform of the Host system determines a plurality of currently available CPUs and GPU (hardware resources of the sled) with capabilities matching the received hint.  These CPUs and GPUs are attached to the Host system); 
determine a configuration of the system (col. 4, lines 66-67 to col. 5, lines 1-2, the compute platform layer 111 of the Host CPU (sled) determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and/or GPUs 115  for the processing task); and
create the at least one hardware manifest based on the hardware resources present (col. 7, lines 39-45, process 400 builds (generate) a data structure (hardware manifest) representing compute capabilities of a physical compute device, such as CPU or GPU (hardware resources present of the sled), the configuration manifest based on the determined configuration (col. 4, lines 66-67 to col. 5, lines 1-6, the compute platform layer 111 of the Host system determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and GPUs 115.  The logical compute device is built based on the configuration, which includes the CPUs 117 and the GPUs 115.  This passage indicates that the configuration of the logical compute device is created to include in hosting system, the compute device, the CPUs 117, and the GPU 115s).
Munshi does not explicitly teach
determine firmware resources present in the system;
create the firmware manifest based on the firmware resources present.
Naota teaches
determine firmware resources present in the system ([0055] identify (determine) the registered device information includes the firmware and the custom setting information for the registered device (sled));
create the firmware manifest based on the firmware resources present ([0033], The information applying unit applies information including firmware and setting information (firmware resources) to the electronic device (sled).  Examiner note: Applying firmware/setting information to the electronic device, corresponds to create the firmware manifest)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, an identifying of the current firmware of the electronic device, as taught by Naota.   One would be motivated to do so to identify the registered device that can instruct the setting execution director to designate any of the candidates corresponding to the user.

As to claim 28, Munshi and Chou teach the method of claim 24, wherein Munshi further teaches generating the manifest data indicative of the one or more characteristics of the system comprises:
determining hardware resources (col. 4, lines 22-25, the runtime platform of the Host system determines a plurality of currently available CPUs and GPU (hardware resources of the sled) with capabilities matching the received hint.  These CPUs and GPUs are attached to the Host system) and determining a configuration of the sled (col. 4, lines 66-67 to col. 5, lines 1-2, the compute platform layer 111 of the Host CPU determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and/or GPUs 115 for the processing task)); and
creating a hardware manifest based on the hardware resources present (col. 7, lines 39-45, process 400 builds (generate) a data structure (hardware manifest) representing compute capabilities of a physical compute device, such as CPU or GPU (hardware resources present of the sled) and a configuration manifest based on the determined configuration (col. 4, lines 66-67 to col. 1, lines 1-5, the compute platform layer 111 of the Host CPU determines a configuration for physical compute devices to allocate and initialize processing resources from the attached CPUs 117 and GPUs 115.  The logical compute device is built based on the configuration, which includes the CPUs 117 and the GPUs 115.  This passage indicates that the configuration of the logical compute device is created to include in Host CPU (sled), the compute device, the CPUs 117, and the GPU 115s).
Munshi does not explicitly teach
determining firmware resources present in the system,
creating a firmware manifest based on the firmware resources present.
Naota teaches
determining firmware resources present in the system ([0055] identify (determine) the registered device information includes the firmware and the custom setting information for the registered device (sled)),
creating a firmware manifest based on the firmware resources present ([0168], The information applying unit applies information including firmware and setting information (firmware resources) to the electronic device.  Examiner note: Applying firmware/setting information to the electronic device, corresponds to create the firmware manifest).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, an identifying of the current firmware of the electronic device, as taught by Naota.   One would be motivated to do so to identify the registered device that can instruct the setting execution director to designate any of the candidates corresponding to the user.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2), in view of Chou (US 20160356639 A1), in view of Smola (US 20170235613 A1), and further in view of Naota (US 20170286087 A1).
As to claim 11, Munshi and Chou teach the apparatus of claim 7, Munshi does not explicitly teach wherein to associate the identifier with the manifest data comprises to:
determine a first identifier for the hardware manifest a third identifier for the configuration manifest;
tag the first identifier to the hardware manifest, the third identifier to the configuration manifest.
Smola teaches
determine a first identifier for the hardware manifest a third identifier for the configuration manifest ([0032] the infrastructure management platform 108 can create cluster management data to track the individual resources of each cluster and includes resource identifiers (one of the resource is the first identifier), the type of the configuration system, such as virtual machine or bare metal system; [0035] the resource can be a physical resource; [0046] bare metal system includes an identifier (third identifier)).
 Examiner note: Since the individual resources and the type of system are tracked and the identifier are included to each individual resource and the type of system, the identifier of the resource and the identifier of the system, which are in differences configurations are determined), 
tag the first identifier to the hardware manifest ([0055] The one or more messages can include (tag) an identifier of a new physical resource (hardware manifest) to add to the cluster), the third identifier to the configuration manifest ([0046] the one or more messages can include (tag) an identifier, e.g., host identifier, bare metal system identifier, for the selected new physical resource).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the identifiers of hardware information and configuration information, as taught by Smola.   One would be motivated to do so to detect and to determine when new hardware resources should be added to the infrastructure and automatically add appropriate hardware resources to the infrastructure without user interaction or delay.
Smola does not explicitly teach
determine a second identifier for the firmware manifest
tag the second identifier to the firmware manifest,
Naota teaches
determine a second identifier for the firmware manifest ([0055] identify (determine) the registered device information includes the firmware and the custom setting information for the registered device; [0056] the registered device information include the firmware ID (second identifier for the firmware manifest).
tag the second identifier to the firmware manifest ([0056] the candidate determining unit associates (tag) the firmware ID of the firmware candidate determined the previous step and the custom setting information ID of the custom setting information with the registered device information).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, an identifying of the firmware and setting information, as taught by Naota.   One would be motivated to do so to identify the registered device that can instruct the setting execution director to designate any of the candidates corresponding to the user.

As to claim 20, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 17, Munshi does not explicitly teach wherein to associate the identifier with the manifest data comprises to:
determine a first identifier for the hardware manifest and a third identifier for the configuration manifest;
tag the first identifier to the hardware manifest.
Smola teaches 
determine a first identifier for the hardware manifest and a third identifier for the configuration manifest ([0032] the infrastructure management platform 108 can create cluster management data to track the individual resources of each cluster and includes resource identifiers (one of the resource is the first identifier), the type of the configuration system, such as virtual machine or bare metal system; [0035] the resource can be a physical resource; [0046] bare metal system includes an identifier (third identifier)).
 Examiner note: Since the individual resources and the type of system are tracked and the identifier are included to each individual resource and the type of system, the identifier of the resource and the identifier of the system, which are in differences configurations are determined); and
tag the first identifier to the hardware manifest ([0055] The one or more messages can include (tag) an identifier of a new physical resource (hardware manifest) to add to the cluster) and the third identifier to the configuration manifest ([0046] the one or more messages can include (tag) an identifier, e.g., host identifier, bare metal system identifier (third identifier), for the selected new physical resource).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the identifiers of hardware information and configuration information, as taught by Smola.   One would be motivated to do so to detect and to determine when new hardware resources should be added to the infrastructure and automatically add appropriate hardware resources to the infrastructure without user interaction or delay.
Smola does not explicitly teach
determine a first identifier for the hardware manifest, a second identifier for the firmware manifest;
tag the second identifier to the firmware manifest.
Naota teaches
determine a second identifier for the firmware manifest ([0055] identify (determine) the registered device information includes the firmware and the custom setting information for the registered device; [0056] the registered device information include the firmware ID (second identifier for the firmware manifest) ;
tag the second identifier to the firmware manifest ([0056] the candidate determining unit associates (tag) the firmware ID of the firmware candidate determined the previous step and the custom setting information ID of the custom setting information with the registered device information).
, an identifying of the firmware and setting information, as taught by Naota.   One would be motivated to do so to identify the registered device that can instruct the setting execution director to designate any of the candidates corresponding to the user.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Munshi (US 9250956 B2), in view of Chou (US 20160356639 A1), and further in view of Smola (US 20170235613 A1).
As to claim 21, Munshi and Chou teach the one of more non-transitory machine-readable storage media of claim 14, Munshi wherein does not explicitly teach
to send the manifest data and the associated identifier comprises to send the manifest data and the associated identifier in response to a request from the orchestrator server for the manifest data.
Smola teaches 
to send the manifest data and the associated identifier comprises to send the manifest data and the associated identifier in response to a request from the orchestrator server for the manifest data ([0024] the infrastructure management platform (orchestrator server) requests performance data from the infrastructure platform; [0025] In response to a request, the infrastructure management platform 108 can receive one or more data streams for a metric (e.g., CPU information, hard drive information) for a particular resource; [0032] resources include resource identifiers)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Munshi disclosure, the transmission of performance data from plurality of resource devices to a Management Platform, as taught by Smola.   One would be motivated to do so to detect and to determine when new hardware resources should be added to the infrastructure and automatically add appropriate hardware resources to the infrastructure without user interaction or delay.

As to claim 22, Munshi, Chou, and Smola teach the one of more non-transitory machine-readable storage media of claim 21, wherein Munshi further teaches 
a node comprises at least the system (fig. 1, col. 7, lines 12-13, system 100 includes one or more Hosting Systems (node), which includes the host CPU 301 (sled)), wherein the node is composed based, in part, on the manifest data (col. 8, lines 9-14, process 400 selects a set of physical compute devices from attached physical compute devices to form a host processor system based on a matching between the compute capability requirement against the compute capabilities stored in the capability data structure (composed based, in part, on the manifest data)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH NGUYEN/               Examiner, Art Unit 2454